                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                       4:20CR3069

     vs.
                                                            RESTRICTED ORDER
GREGORY DIGHTMAN,

                  Defendant.


       Defendant has moved to continue Defendant’s change of plea hearing.
(Filing No. 23). As explained by counsel, the parties need additional time to
engage in plea discussions The motion to continue is unopposed. Based on the
representations of counsel, the court finds the motion should be granted.
Accordingly,

     IT IS ORDERED:

     1)    Defendant’s Change of Plea Hearing will be held at 2:45 p.m. on June 2,
           2021 before the undersigned magistrate judge.

     2)    Defendant, defense counsel, and counsel for the government shall attend.

     3)    The defendant will appear by videoconference using Zoom. At the time of
           the hearing, the defendant must be connected to the videoconference
           using the connection information below.

           https://ned-uscourts.zoomgov.com/j/1608347318?pwd=MDVJZmtXOWRiODdRNWcxN3F2RXZ4UT09


           Meeting ID: 160 834 7318
           Password: 356905
           IP/H.323: 161.199.138.10
           SIP:1608347318@sip.zoomgov.com


     4)     Counsel for the parties, supervising officers, and any proposed third-party
            custodians may attend the hearing by either:
           a.    Videoconference using the connection information in Paragraph 3,
                                                or
     b.    Telephone by calling 669-254-5252, and when prompted, dial the
           meeting ID and password.

5)   Any party who intends to call a witness (other than a supervising officer or
     a proposed third-party custodian) must promptly contact the chambers of
     the undersigned magistrate judge to set a telephone conference regarding
     the issues to be addressed by the witness’ testimony and the method of
     appearance to be used by that witness.

6)   Absent leave of the court, this shall be filed as a restricted access order.
     Attorneys, jail facilities, and any others who receive this order are
     prohibited from redistributing it to others.

7)   For the reasons stated by counsel, the Court finds that the ends of
     justice served by continuing Defendant's plea hearing outweigh the
     best interest of Defendant and the public in a speedy trial.
     Accordingly, the time between today's date and the district court
     judge's acceptance or rejection of the anticipated plea of guilty shall
     be excluded for speedy trial calculation purposes. 18 U.S.C. §
     3161(h)(7). Failing to timely object to this order as provided under
     this court’s local rules will be deemed a waiver of any right to later
     claim the time should not have been excluded under the Speedy
     Trial Act.

May 3, 2021.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
